Citation Nr: 0510019	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  00-07 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether there was clear and unmistakable error in the May 
1980 rating decision, assigning a 20 percent rating for 
service-connected diabetes mellitus. 

2.  Whether there was clear and unmistakable error in the 
November 1996 rating decision, assigning a 60 percent rating 
for service-connected diabetes mellitus.

3.  Entitlement to an effective date earlier than January 5, 
1998, for a 100 percent rating for service-connected diabetes 
mellitus. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 
INTRODUCTION

The veteran served on active duty from August 1976 to April 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), assigning a 
100 percent schedular rating for service-connected diabetes 
mellitus, effective from March 26, 1998.  After the veteran 
filed a notice of disagreement with the effective date, the 
RO, in a March 2000 rating decision, amended the effective 
date of the 100 percent rating to January 5, 1998.  The 
veteran then perfected an appeal of the issue. 

The veteran has also appealed a July 2001 rating decision in 
which the RO determined that the November 1996 rating 
decision, assigning a 60 percent rating for service-connected 
diabetes mellitus, was not clearly and unmistakably 
erroneous. 

In June 2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  At the hearing, the 
veteran raised and argued the claim of clear and unmistakable 
error in the May 1980 rating decision, assigning a 20 percent 
rating for service-connected diabetes mellitus.  A transcript 
of the hearing is in the record. 

In April 2004, the Board remanded the case for procedural 
development in order to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), amending VA's duties to notify 
and to assist a claimant in developing information and 
evidence necessary to substantiate the claim for an earlier 
effective date.  The Board also ordered the RO to adjudicate 
the claim of clear and unmistakable error in the May 1980 
rating decision.  

In September 2004, the veteran's representative argued that 
the RO failed to comply with the Board's remand, pertaining 
to the claim of clear and unmistakable error.  The Board 
disagrees.  In the July 2004 supplemental statement of the 
case, the RO explained that the May 1980 rating decision did 
not contain clear and unmistakable error because it was 
properly based on the available evidence of record at the 
time and the rules then in effect, which is the standard of 
review to determine whether clear and unmistakable error 
exists.   

As the RO has substantially completed the requested 
procedural development as to the VCAA and adjudication of the 
claim of clear and unmistakable error, no further action is 
needed to ensure compliance with the Board's remand.  Stegall 
v. West, 11 Vet.App. 268 (1998).  

The Board has also considered whether the veteran was 
prejudiced by the RO's use of the supplemental statement of 
the case in lieu of a statement of the case to announce the 
decision on the claim of clear and unmistakable error.  
38 C.F.R. § 19.31.  The purpose of the statement of the case 
is to notify the veteran of the evidence, the law, and the 
reason for the RO's determination and to be complete enough 
to allow the veteran to present further argument to the 
Board.  38 C.F.R. § 19.29.  The statement of the case also 
provides notice as to the filing of a substantive appeal in 
order to perfect an appeal of the decision and information on 
hearing and representation rights.  38 C.F.R. § 19.30.  

In this case, the supplemental statement of the case 
contained an adequate summary of the evidence, the law, and 
the reason for the determination and was complete enough to 
allow the veteran to present further argument as evidenced by 
the veteran's response to the supplemental statement of the 
case, which was received in August 2004.  The veteran's 
response also serves as a timely filed substantive appeal, 
perfecting the appeal of the issue.  Moreover, the veteran 
argued the claim at the hearing before the Board in June 2003 
and no additional factual development is required to assess 
the validity of the claim.  Stated differently, the veteran 
has been provided the same due process protections that are 
encompassed in the issuance of the statement of the case.  
For this reason, the Board concludes that the veteran was not 
prejudiced by the RO's action and the Board is proceeding 
with appellate review of this issue. 

In October 2004, the veteran submitted additional argument to 
the Board and waived initial consideration by the RO.  
38 C.F.R. § 20.1304. 
FINDINGS OF FACT

1.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the May 1980 rating 
decision, assigning a 20 percent rating for service-connected 
diabetes mellitus. 

2.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the November 1996 rating 
decision, assigning a 60 percent rating for service-connected 
diabetes mellitus.

3.  The claim for increase for the service-connected diabetes 
mellitus was received on January 5, 1998; there was no 
pending claim for increase prior to that date; and it was not 
factually ascertainable that an increase in disability had 
occurred in the one-year period prior to January 5, 1998.


CONCLUSIONS OF LAW

1.  The May 1980 rating decision, assigning a 20 percent 
rating for service-connected diabetes mellitus, was not 
clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2004). 

2.  The November 1996 rating decision, assigning a 60 percent 
rating for service-connected diabetes mellitus, was not 
clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2004). 

3.  The criteria for an effective date earlier than January 
5, 1998, for the award of the 100 percent rating for service-
connected diabetes mellitus are not met. 
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 
3.400(o) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

Claims of Clear and Unmistakable Error

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000, codified in part at 38 U.S.C.A. §§ 
5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, 
amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate 
a claim.  However, the provisions of the VCAA are not 
applicable to a claim of clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001); 
Parker v. Principi, 15 Vet. App. 407 (2002). 

Law and Regulations Governing a Claim of Clear and 
Unmistakable Error 

A decision of the RO is final and binding as to the 
conclusions based on the evidence on file at the time VA 
issues written notification.  38 C.F.R. § 3.104(a).  

A final and binding RO decision will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is defined as follows:  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.  It is the sort of error, 
which had it not been made, would have manifestly changed the 
outcome at the time it was made.  It is an undebatable error, 
so that it can be said the reasonable minds could only 
conclude that the original decision was fatally flawed.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  



1.  The May 1980 Rating Decision

A.  Evidence of Record at the Time of the May 1980 Rating 
Decision 

The service medical records disclose that in August 1979 the 
veteran was admitted to a hospital because of weakness, dry 
mouth, and elevated blood sugar.  During the hospitalization, 
he was started on insulin and a diabetic diet.  When he was 
discharged from the hospital after 10 days, he was on 15 
units of NPH insulin and 5 units of regular insulin.  The 
diagnosis was insulin dependent diabetes mellitus.  He was 
placed on a temporary physical profile for 60 days with no 
assignment, where sudden loss of consciousness would pose a 
danger to him or others such as work on scaffolding, handling 
ammunition, vehicle driving, or work near moving machinery.  
And he was required to have eight hours of sleep in each 24-
hour period.  There was no restriction as to strenuous 
physical activity. 

On the initial follow-up, several days after hospitalization, 
no symptoms of hypoglycemia were noted.  Because of morning 
glycosuria, the NPH insulin was increased to 18 units.  
Regular insulin remained at 5 units.  A split-dose of insulin 
was considered. 

On the second follow-up on September 14, 1979, it was 
reported that the veteran had started a physical program of 
running up to five miles a day without any hypoglycemic 
reaction.  Because of increased activity, the NPH insulin was 
increased by 5 units.  The veteran was scheduled for an 
evaluation by a Medical Board.  About a week later, it was 
reported that the veteran had not experienced any reaction to 
the increase in insulin or to the increase in activity. 

On September 27, 1979, the veteran reported that he was 
running up to 12 miles a day without a reaction.  The veteran 
stated that he wanted to avoid use of a split-dose of 
insulin.  On physical examination for a Medical Board that 
same day, the veteran complained of blurred vision.  In 
addition, he gave a history of dizziness or fainting spells, 
pain or chest pressure, leg cramps, and recent weight gain.  
His current medication consisted of 30 units of NPH insulin 
and 5 units of regular insulin.  
In the Medical Board Summary, which was dated after the 
physical examination, the veteran was described as healthy 
and in no acute distress.  Blood pressure was 102/70 and 
pulse was regular.  The veteran's weight was 153.  The eye 
examination was normal, including a funduscopic examination.  
The extremities and reflexes were within normal limits.  
Glucose was 102.  Urine analysis was within normal limits as 
was a chest X-ray.  It was reported that after an 
ophthalmology consultation, an appointment for contact lenses 
was made.  The diagnosis was insulin dependent diabetes 
mellitus.  The Medical Board found the veteran unfit for 
active duty because of the insulin dependent diabetes 
mellitus and referred the veteran to a Physical Evaluation 
Board.  The veteran was continued on a physical profile with 
the same restrictions as previously described.  

Before the veteran's separation from service in April 1980, 
he was seen several times in January and February 1980 in the 
diabetic clinic.  The prescribed diabetic regimen was a 
diabetic diet and varied insulin from 25 to 30 units of NPH 
and 5 units of regular insulin or no regular insulin.  On one 
occasion, the veteran complained of some fatigue and "poly" 
symptoms.  On another occasion, the veteran was described as 
very physically active.  No symptoms of hyperglycemia or 
hypoglycemia were reported.  When he was last seen in 
February 1980, there were no symptoms and urinalysis was 
negative.  The assessment was good control on a regimen of a 
diabetic diet and 25 units of NPH insulin. 

In February 1980, on the basis of the Medical Board's 
diagnosis, the Physical Evaluation Board found the veteran 
unfit for duty and he was to be separated from service with 
severance pay. 

After service in April 1980, the veteran filed his original 
application for VA disability compensation for insulin 
dependent diabetes mellitus.  In a May 1980 rating decision, 
on the basis of the service medical records, the RO granted 
service connection for diabetes mellitus and assigned a 20 
percent rating under Diagnostic Code 7913, effective from 
April 11, 1980, the day following separation from service. 

In June 1980, the RO notified the veteran of the grant of 
service connection and the 20 percent rating and of his 
procedural and appellate rights to appeal the RO's decision 
to the Board.  The veteran did not initiate an appeal of the 
May 1980 rating decision. 

B.  Allegations of Error of Fact or Law 

As the veteran was properly notified of the May 1980 rating 
decision and of his procedural and appellate rights and as he 
did not appeal that determination, the May 1980 rating 
decision became final.  38 C.F.R. §§ 3.104(a), 20.1103. 

The veteran now seeks to reverse or revise the May 1980 
rating decision on the basis of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  In pursuit of the claim, the veteran 
has made allegations of error of both fact and law. 

As for error of fact, the veteran also argues that he met the 
criteria for at least a 40 percent rating based on the need 
for a restricted diet, a split insulin regime or daily 
insulin injections, and limited activities.  He asserts that 
his blood sugar was erratic and not under control with 
frequent episodes of hypoglycemia and hyperglycemia with 
ketoacidosis. 

As for error of law, the veteran argues that assignment of 
the 20 percent rating for diabetes by the RO in the May 1980 
rating decision was clearly and unmistakably erroneous 
because the 20 percent rating applied to Type II diabetes, 
not Type I, which he has and which is the more severe type of 
diabetes as evidenced by the service medical records.  

The veteran argues too that VA failed to assist him by not 
properly evaluating his in-service complaints of muscle 
cramps and numbness, which were later recognized as 
complications of diabetes. 



C.  The Law Extant at the Time of the May 1980 Rating 
Decision 

In May 1980, the criteria for a 40 percent rating for 
diabetes mellitus were moderately severe diabetes, requiring 
a large insulin dosage, restricted diet, and careful 
regulation of activities, i.e., avoidance of strenuous 
occupational and recreational activities.  The criteria for a 
20 percent rating were moderate diabetes with moderate 
insulin or oral hypoglycemic agent dosage, and restricted 
diet without impairment of health or vigor or limitation of 
activity.  Definitely established complications such as 
neuropathy with definite sensory or motor impairment of 
definitely established arteriosclerotic focalizations were to 
be separately rated under the applicable diagnostic codes.  
Diagnostic Code 7913 and Note (1979). 

D.  Analysis 

The record shows that during service the veteran was 
diagnosed with insulin dependent diabetes mellitus, requiring 
a restricted diet and not a large insulin dosage.  While the 
veteran was not to be assigned to an activity where sudden 
loss of consciousness would pose a danger to him or others, 
the restriction was based on the potential risk and not on 
the fact that the veteran had actually experienced a loss of 
consciousness.  Although he was required to have eight hours 
of sleep a day, there was no restriction as to strenuous 
physical activity on his physical profile. 

Moreover, although the veteran asserts his blood sugar was 
erratic and not under control, there is no record that he 
experienced episodes of hypoglycemia or hyperglycemia with 
ketoacidosis.  And contrary to his statement, his diabetes 
was under control as evidenced by the final entry from the 
diabetic clinic.  The record also shows that the veteran was 
described as physically active and he ran several miles a 
day. 

As none of the distinguishing criteria for a 40 percent 
rating under Diagnostic Code 7913 was factually shown, i.e., 
a large dose of insulin and avoidance of strenuous 
activities, the RO's assignment of a 20 percent was in 
accordance with the rating criteria under Diagnostic Code 
7913.  As it has not been shown that the correct facts, as 
they were known at the time, were not before the adjudicator, 
there is no evidentiary support for the claim of clear and 
unmistakable error in the May 1980 rating decision on the 
basis of error of fact. 

As for an error of law, the rating criteria under Diagnostic 
Code 7913 made no distinction between Type I or Type II 
diabetes.  To the extent that the veteran argues that 
separate ratings should have awarded for complications of 
diabetes, muscle cramps and numbness, no definitive 
complications of diabetes were established during service to 
warrant a separate rating under Diagnostic Code 7913.  As it 
has not been shown that rating criteria of Diagnostic Code 
7913 extant at the time were incorrectly applied, there is no 
valid claim of clear and unmistakable error in the May 1980 
rating decision on the basis of error of law. 

As for the argument that VA failed to assist the veteran by 
evaluating his in-service symptoms of muscle cramps and 
numbness, a breach of the duty to assist cannot form the 
basis for a claim of clear and unmistakable error as such a 
breach creates only an incomplete, rather than an incorrect, 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

As there is no evidence that the correct facts, as they were 
known at the time, were not before the RO, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, the May 1980 rating decision by the RO, 
assigning a 20 percent rating for diabetes mellitus, was not 
clearly and unmistakably erroneous. 

2.  The November 1996 Rating Decision

E.  Evidence of Record at the Time of the November 1996 
Rating Decision 

In September 1994, the veteran filed a claim for increase for 
service-connected diabetes mellitus.  

The evidence of record consisted of VA medical records, which 
disclose that in December 1994, the veteran requested a 
diabetic evaluation because of decreased vision and numbness 
in the extremities.  It was reported that the diabetes was 
somewhat out of control.  After two follow-up visits in 
January 1995, he was discharged from the clinic.  

In December 1995, the veteran was seen for several complaints 
including frequent episodes of hypoglycemia.  The impression 
was poorly controlled diabetes and diabetic neuropathy.  A 
similar impression was reported in January 1996.  In July 
1996, he was seen for impotency.  In August 1996, the 
assessment was uncontrolled diabetes. 

On VA examination in October 1996, the veteran complained of 
poorly controlled diabetes, numbness in the arms and feet, 
and impotency.  History included insulin dependent diabetes 
since 1979.  History also included episodes of hypoglycemia, 
but no episodes of ketoacidosis.  The veteran was on a 
diabetic diet and his activities were mildly restricted.  
While his weight fluctuated, there was no progressive loss of 
weight and strength.  The diagnosis was insulin dependent 
diabetes mellitus.  Impotency and diabetic peripheral 
neuropathy were also diagnosed. 

In the November 1996 rating decision, the RO increased the 
rating for diabetes to 60 percent and granted service 
connection for diabetic peripheral neuropathy of both upper 
extremities, assigning a 10 percent rating for each, and 
granted service connection for impotency secondary to 
diabetes, assigning a noncompensable rating.  With a combined 
rating of 70 percent, the RO granted a total rating based on 
individual unemployability and granted special monthly 
compensation for loss of use of a creative organ.  

In November and December 1996, the RO notified the veteran of 
the November 1996 rating decision and of his procedural and 
appellate rights to appeal the RO's decision to the Board.  
The veteran did not initiate an appeal of the November 1996 
rating decision. 



F.  Allegations of Error of Fact or Law 

As the veteran was properly notified of the November 1996 
rating decision and of his procedural and appellate rights 
and as he did not appeal that determination, the November 
1996 rating decision became final.  38 C.F.R. §§ 3.104(a), 
20.1103. 

The veteran now seeks to reverse or revise the November 1996 
rating decision on the basis of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  

The veteran argues that he met the criteria for a 100 percent 
rating based on Army records, including hospital records and 
his physical profile, weekly visits for care, a strict diet, 
daily insulin injections, episodes of hypoglycemia and 
hyperglycemia with ketoacidosis, and diabetic complications, 
including neuropathy. 

The veteran also argues that VA failed to assist him 
throughout the entire time he has pursued benefits from VA.  

G.  The Law Extant at the Time of the November 1996 Rating 
Decision 

Effective June 6, 1996, VA amended the rating criteria under 
Diagnostic Code 7913 for diabetes mellitus.  As the veteran's 
claim was received in September 1996, the 1996 amended 
version of Diagnostic Code 7913 applied.  

The criteria for a 100 rating for diabetes mellitus under 
Diagnostic Code 7913 were more than one daily injection of 
insulin, restricted diet, regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  The criteria 
for a 60 percent rating under Diagnostic Code 7913 were 
insulin dependence, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. 
H.  Analysis

The record shows that while the veteran required daily 
insulin and he was a restricted diet, the third criterion for 
the 100 percent rating that made it different from the 
criteria for a 60 percent rating, namely, episodes of 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, were not shown by the evidence of record.  And 
although the veteran had separately evaluated complications 
of diabetes, peripheral neuropathy, consideration of the 
criterion was predicted on the regulation of activities with 
episodes of hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, which again was not shown by the evidence of 
record.   

While the Army records were critical in establishing 
entitlement to service connection, where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern and the regulations do 
not give past medical reports precedent over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As for the argument that VA failed to assist the veteran in 
pursuing his claims for benefits, again a breach of the duty 
to assist cannot form the basis for a claim of clear and 
unmistakable error as such a breach creates only an 
incomplete, rather than an incorrect, record.  Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994). 

While the rating decision can be debated and the veteran 
obviously disagrees as to how the facts were weighed or 
evaluated, neither of which is a valid ground for a claim of 
clear and unmistakable error, and as there is no evidence 
that the correct facts, as they were known at the time, were 
not before the RO, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied, the 
November 1996 rating decision by the RO, assigning a 60 
percent rating for diabetes mellitus, was not clearly and 
unmistakably erroneous. 



3.  The Effective Date Claim 

VCAA

Unlike the claim of clear and unmistakable error, the 
Veterans Claims Assistance Act, amending VA's duties to 
notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim, does apply to an 
earlier effective date claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  The Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred and that the VA Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  See also VA O.G.C. Prec. Op. 
No. 7-2004.

In this case, the initial rating decision on the effective 
date issue occurred before the enactment of the VCAA in 
November 2000.  The RO subsequently notified the veteran of 
the VCAA in the October 2002 statement of case, citing 
38 C.F.R. § 3.159, including the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  Thereafter the veteran submitted additional evidence 
with his substantive appeal and addressed the issue at the 
hearing in June 2003.  In April 2004, when the issue was 
first before the Board, the Board remanded the matter, in 
part, to ensure VCAA compliance.  In June 2004, the RO 
notified the veteran of the evidence needed to substantiate 
the claim, namely, evidence of a claim for increase prior to 
January 5, 1998.  The veteran was notified that VA would 
obtain VA records and records of other Federal agencies, that 
VA would obtain any other records he identified with his 
authorization, and that he could submit any additional 
evidence.  The veteran was given 60 days to respond.  In June 
2004 and in October 2004, the veteran indicated that he had 
no additional evidence to submit. 

As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of 38 C.F.R. § 3.159(b)(1) (notifying 
the veteran of the need to submit pertinent evidence in his 
possession.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
outstanding evidence relevant to the issue and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

I.  Factual and Procedural Background 

At the hearing in June 2003, the veteran asserted that he is 
entitled to an effective date in 1980 for the award of the 
100 percent rating for service-connected diabetes mellitus.  
This in part is based on the claim of clear and unmistakable 
errors in rating decisions in May 1980 and November 1996. 

As previously discussed in this decision, the Board has not 
found clear and unmistakable error in either the May 1980 or 
the November 1996 rating decision.  By operation of law, 
these rating decisions, addressing the rating of 
service-connected diabetes, became final and as held by the 
Board in this decision are not subject to reversal or 
revision on the basis of clear and unmistakable error. 

There were other rating decisions by RO in the interim 
between the 1980 and 1996 and in 1997, which also became 
final. 

The record shows that the veteran filed a claim for increase 
for service-connected diabetes in October 1987.  The RO 
adjudicated the claim in November 1987 and then notified the 
veteran of the determination and of his procedural and 
appellate rights to appeal the RO's decision to the Board.  
The veteran did not initiate an appeal of the November 1987 
rating decision.  

In January 1992, the veteran again filed a claim for 
increase.  As the veteran did not respond to the RO's request 
for evidence, the RO considered the claim abandoned and no 
further action was taken on the claim. 

In September 1994, the veteran filed a claim for increase.  
The RO adjudicated the claim in a February 1996 rating 
decision, increasing the rating for service-connected 
diabetes mellitus to 40 percent.  After the veteran was 
notified of the decision and of his procedural and appellate 
rights, he raised the issue of the effective date of the 
award.  In a July 1996 rating decision, the RO assigned an 
effective date of December 20, 1994.  After the veteran was 
notified of the determination and of his procedural and 
appellate rights, he did not express disagreement with the 
effective date of December 20, 1994. 

After the rating decision in November 1996, increasing the 
rating to 60 percent, the RO accepted a VA medical record, 
dated in April 1997, as a claim for increase and denied the 
claim in a September 1997 rating decision.  After the veteran 
was notified of the determination and of his procedural and 
appellate rights, he did not initiate an appeal of the 
September 1997 rating decision.  

J.  Current Claim 

The veteran's current claim for increase was received on 
January 5, 1998.  The RO adjudicated the claim in an August 
1999 rating decision, assigning a 100 percent schedular 
rating, effective from March 26, 1998.  After the veteran 
filed a notice of disagreement with the effective date, the 
RO, in a March 2000 rating decision, amended the effective 
date of the 100 percent rating to January 5, 1998.  

K.  Law and Regulations 

Generally, the effective date of a rating increase is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  The exception to the rule allows for the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date; otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

L.  Analysis 

For the reasons expressed above, the rating decisions from 
May 1980 to September 1997, to the extent a determination was 
made on the rating for service-connected diabetes, are final.  
38 C.F.R. § 3.104(a).  A final and binding RO decision will 
be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).  In the absence of 
clear and unmistakable error in the rating decisions, the 
Board is precluded with one exception, explained below, from 
using the same body of evidence previously considered in 
these rating decisions as evidence of entitlement to a higher 
rating prior to January 5, 1998, the date of receipt of the 
current claim for increase. 

In accordance with 38 C.F.R. § 3.400(o)(1), the critical date 
in assigning the effective date for the 100 percent rating is 
the date of receipt of the current claim, that is, January 5, 
1998, which the RO assigned.   

The remaining issue is whether under 38 C.F.R. § 3.400(o)(2) 
it was factually ascertainable that an increase in disability 
had occurred within 1 year from January 5, 1998.  The term 
"increase" as used in 38 C.F.R. § 3.400 means an increase to 
the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 
519 (1997).  Stated differently, whether the veteran met the 
criteria for a 100 percent rating, considering all the 
evidence of record, including that for the period between 
January 5, 1997, and January 5, 1998.  

In this regard, although some of the evidence of record 
within 1 year from January 5, 1998, namely, a VA hospital 
report and other VA medical records, dated in 1997, were 
considered in the unappealed September 1997 rating decision, 
the records remain relevant for the purpose of determining 
whether it was factually ascertainable that an increase in 
disability occurred in the year prior to receipt of the 
current claim for increase on January 5, 1998, but any 
evidence previously considered cannot be the sole basis for 
an earlier effective date.  Hazan at 521. 

The evidence of record prior to January 1997 shows that the 
veteran's service-connected diabetes was 60 percent disabling 
since 1994 and in the absence of the regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, the criteria for a 100 percent rating under 
Diagnostic Coder 7913 had not been met.  The 60 percent 
rating has been previously addressed in the discussion of 
clear and unmistakable error in the November 1996 rating 
decision. 

The evidence since 1997 consists of VA medical records, dated 
from January to December 1997, documenting treatment for 
impotency and Peyronie's disease.  In April 1997, the veteran 
was hospitalized for an episode of ketoacidosis.  On release 
from the hospital, he was to be seen in two weeks.  No other 
episode of ketoacidosis was documented during the 1997.  And 
there was no documentation of a hypoglycemic reaction 
requiring hospitalization or weekly visits for diabetic care.  
There is a January 1997 record of private hospitalization, 
documenting hyperglycemia. 

Records received from the Social Security Administration in 
connection with the veteran's claim for disability benefits, 
include a statement which indicated that episodes of 
hypoglycemia occur without hospitalization. 

As the evidence between January 1997 and January 1998 does 
not support a finding that the veteran was to avoid strenuous 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, there is no 
basis on which to conclude that an increase in disability was 
factually ascertainable in the year prior to January 5, 1998. 

As it is not factually ascertainable that the veteran met the 
criteria for a 100 percent rating for diabetes within 1 year 
from January 5, 1998, there is no basis for an effective date 
prior to January 5, 1998, the date of receipt of the current 
claim for increase. 

Also, there was no pending claim, that is, a claim that had 
not been finally adjudicated in the interim between the RO's 
September 1997 rating decision and the date of receipt of the 
current claim, January 5, 1998.  38 C.F.R. §§ 3.155, 
3.160(c). 

As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

The claim to establish clear and unmistakable error in a May 
1980 rating decision, assigning a 20 percent rating for 
service-connected diabetes mellitus, is denied. 

The claim to establish clear and unmistakable error in a 
November 1996 rating decision, assigning a 60 percent rating 
for service-connected diabetes mellitus, is denied.

An effective date earlier than January 5, 1998, for a 100 
percent rating for service-connected diabetes mellitus is 
denied. 


____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


